DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1 and 15 are objected to because of the following informalities:  

Regarding Claim 1
Line 8 recites the language “the mixture exiting the reactor outlet”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the mixture of exhaust gas and injected fluid exiting the reactor outlet—

Regarding Claim 15
Line 16 recites the language “the mixture exiting the reactor outlet”. To maintain consistency and clarity within the claims, the claim language should be amended such that it reads –the mixture of exhaust gas and fluid exiting the reactor outlet—

Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Alano et al., US 2020/0269189.

Regarding Claim 1
Alano discloses a mixer assembly (16) for a vehicle system (10) comprising: a mixer shell (34) defining an internal cavity (42), wherein the mixer shell (34) includes an upstream end configured to receive exhaust gases and a downstream end (Alano, [0018], Figures 2 and 3); a reactor (44) positioned within the internal cavity (42), the reactor (44) having a reactor inlet (at (58)) configured to receive injected fluid and a reactor outlet (64) that directs a mixture of exhaust gas and injected fluid into the internal cavity (42) (Alano, [0023], Figures 2-4); and a flow diverter (46) associated with the reactor (44) to direct exhaust gas bypassing the reactor (44) to mix with the mixture of the exhaust gas and injected fluid exiting the reactor outlet (64) prior to exiting the downstream end of the mixer (16) (Alano, [0019] and [0035], Figures 2, 3, 6, and 7).

Regarding Claim 2
Alano discloses the system as rejected in Claim 1 above. Alano further discloses an inlet baffle (36) mounted to the upstream end of the mixer shell (34), the inlet baffle (36) including at least one opening (32) that directs exhaust gas into at least one exhaust gas inlet (at (54), at (56)) to the reactor (44) and a plurality of bypass openings (33) that direct exhaust gas to bypass entry into the reactor (44) (Alano, Figures 2 and 3). 

Regarding Claim 3
Alano discloses the system as rejected in Claims 1 and 2 above. Alano further discloses an outlet baffle (38) mounted to the downstream end of the mixer shell (34), the outlet baffle (38) including a plurality of mixer outlet openings (116, 118) (Alano, Figures 3 and 7). 

Regarding Claim 15
Alano discloses a mixer assembly (16) for a vehicle system (10) comprising: a mixer shell (34) defining an internal cavity (42), wherein the mixer shell (34) includes an upstream end configured to receive exhaust gases and a downstream end (Alano, [0018], Figures 2 and 3); a reactor (44) positioned within the internal cavity (42), the reactor (44) having a reactor inlet (at (58)) configured to receive injected fluid and a reactor outlet (64) that directs a mixture of exhaust gas and injected fluid into the internal cavity (42) (Alano, [0023], Figures 2-4); an inlet baffle (36) mounted to the upstream end of the mixer shell (34), the inlet baffle (36) including at least one opening (32) that directs exhaust gas into at least one exhaust gas inlet (at (54), at (56)) to the reactor (44) and a plurality of bypass openings (33) that direct exhaust gas to bypass entry into the reactor (44) (Alano, Figures 2 and 3); an outlet baffle (38) mounted to the downstream end of the mixer shell (34), the outlet baffle (38) including a plurality of mixer outlet openings (116, 118) (Alano, Figures 3 and 7); and a flow diverter (46) associated with the reactor (44) to direct exhaust gas bypassing the reactor (44) to mix with the mixture of the exhaust gas and injected fluid exiting the reactor outlet (64) prior to exiting the plurality of mixer outlet openings (116, 118) of the outlet baffle (38) (Alano, [0019] and [0035], Figures 2, 3, 6, and 7).

5.	Claim(s) 1-3 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Moulieres et al., US 10,287,948.

Regarding Claim 1
Moulieres discloses a mixer assembly (120) for a vehicle system comprising: a mixer shell (122) defining an internal cavity (138), wherein the mixer shell (122) includes an upstream end configured to receive exhaust gases and a downstream end (Moulieres, Figure 9); a reactor (128, 142) positioned within the internal cavity (122), the reactor (128, 142) having a reactor inlet (at (170)) configured to receive injected fluid and a reactor outlet (at (180)) that directs a mixture of exhaust gas and injected fluid into the internal cavity (122) (Moulieres, Figures 9-13); and a flow diverter (156) associated with the reactor (128, 142) to direct exhaust gas bypassing the reactor (128, 142) to mix with the mixture of the exhaust gas and injected fluid exiting the reactor outlet (128, 142) prior to exiting the downstream end of the mixer (120) (Moulieres, Figures 11-13).

Regarding Claim 2
Moulieres discloses the system as rejected in Claim 1 above. Moulieres further discloses an inlet baffle (124) mounted to the upstream end of the mixer shell (122), the inlet baffle (124) including at least one opening (136) that directs exhaust gas into at least one exhaust gas inlet (194, 196) to the reactor (128, 142) and a plurality of bypass openings (140) that direct exhaust gas to bypass entry into the reactor (128, 142) (Moulieres, Figures 11-13). 

Regarding Claim 3
Moulieres discloses the system as rejected in Claims 1 and 2 above. Moulieres further discloses an outlet baffle (126) mounted to the downstream end of the mixer shell (122), the outlet baffle (126) including a plurality of mixer outlet openings (154) (Moulieres, Figures 9-13). 

Regarding Claim 15
Moulieres discloses a mixer assembly (120) for a vehicle system comprising: a mixer shell (122) defining an internal cavity (138), wherein the mixer shell (122) includes an upstream end configured to receive exhaust gases and a downstream end (Moulieres, Figure 9); a reactor (128, 142) positioned within the internal cavity (122), the reactor (128, 142) having a reactor inlet (at (170)) configured to receive injected fluid and a reactor outlet (at (180)) that directs a mixture of exhaust gas and injected fluid into the internal cavity (122) (Moulieres, Figures 9-13); an inlet baffle (124) mounted to the upstream end of the mixer shell (122), the inlet baffle (124) including at least one opening (136) that directs exhaust gas into at least one exhaust gas inlet (194, 196) to the reactor (128, 142) and a plurality of bypass openings (140) that direct exhaust gas to bypass entry into the reactor (128, 142) (Moulieres, Figures 11-13); an outlet baffle (126) mounted to the downstream end of the mixer shell (122), the outlet baffle (126) including a plurality of mixer outlet openings (154) (Moulieres, Figures 9-13); and a flow diverter (156) associated with the reactor (128, 142) to direct exhaust gas bypassing the reactor (128, 142) to mix with the mixture of the exhaust gas and injected fluid exiting the reactor outlet (128, 142) prior to exiting the downstream end of the mixer (120) (Moulieres, Figures 11-13).



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 4, 6-7, 10-11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al., US 2020/0269189, in view of Cheng, CN 106523092 A.

Regarding Claim 4
Alano discloses the system as rejected in Claims 1-2 above. Alano further discloses that the reactor inlet (at (58)) defines an injection axis (31), and wherein the reactor (44) has a first end at the reactor inlet (at (58)) and extends along the injection axis (31) to a second end (at (62)) to define an open mixing chamber within the reactor (44) between the first and second ends (Alano, Figures 3-4). 
However, Alano does not disclose that the reactor outlet comprises a plurality of openings that are circumferentially spaced apart from each other about the injection axis, and wherein the second end comprises a bowl portion. 
Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng below) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng below) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng below) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, Translation, Page 1, Last Paragraph, annotated Figure 4 of Cheng below). [The second end (D, annotated Figure 4 below) is in contact with the inner wall of the mixer body (3) and therefore forms a bowl portion with a plurality of outlet openings (H) (Cheng, annotated Figure 4 below).]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the reactor outlet comprises a plurality of openings that are circumferentially spaced apart from each other about the injection axis, and wherein the second end comprises a bowl portion as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

    PNG
    media_image1.png
    495
    555
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 4 of Cheng

Regarding Claim 6
Alano and Cheng teach the system as rejected in Claims 1-2 and 4 above. Alano further discloses at least one attachment interface between the flow diverter (46) and the second end (62) of the reactor (44) (Alano, Figure 4). As the combination of Alano and Cheng teaches that a bowl portion at the second end of the reactor, the combination of Alano and Cheng teaches at least one attachment interface between the flow diverter and the bowl portion. 

Regarding Claim 7
Alano and Cheng teach the system as rejected in Claims 1-2, 4, and 6 above. Alano further discloses that the flow diverter (46) extends at least partially around the injection axis (31) to surround at least a portion of the bowl portion (second end (62) of the reactor (44)), and including gaps (G1, G2, annotated Figure 4 of Alano below) between an outer surface of the bowl portion (second end (62) of the reactor (44)) and an inner surface of the flow diverter (46) on opposing sides of the at least one attachment interface (Alano, annotated Figure 4 below). 

    PNG
    media_image2.png
    490
    431
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 4 of Alano

Regarding Claim 10
Alano and Cheng teach the system as rejected in Claims 1-2, 4, and 6 above. It would have been obvious to one of ordinary skill in the art that the at least one attachment interface comprises a plurality of attachment interfaces between the flow diverter and the bowl portion in order to maintain positioning of the flow diverter so that the bypass passage (90) is maintained (Alano, [0030], Figure 6). 

Regarding Claim 11 
Alano and Cheng teach the system as rejected in Claims 1-2, 4, and 6, and 10 above. Alano further discloses that the flow diverter (46) extends at least partially around the injection axis (31) to surround at least a portion of the bowl portion (second end (62) of the reactor (44)), and including gaps (G1, G2, annotated Figure 4 of Alano above) between an outer surface of the bowl portion (second end (62) of the reactor (44)) and an inner surface of the flow diverter (46) on opposing sides of the at least one attachment interface (Alano, annotated Figure 4 above). 

Regarding Claim 14
Alano and Cheng teach the system as rejected in Claims 1-2, 4, and 6-7 above. It would have been obvious to one of ordinary skill in the art that the at least one attachment interface comprises a plurality of attachment interfaces between the flow diverter and the bowl portion in order to maintain positioning of the flow diverter so that the bypass passage (90) is maintained (Alano, [0030], Figure 6). 

Regarding Claim 16
Alano discloses the system as rejected in Claim 15 above. Alano further discloses that the reactor inlet (at (58)) defines an injection axis (31), and wherein the reactor (44) has a first end at the reactor inlet (at (58)) and extends along the injection axis (31) to a second end (at (62)) to define an open mixing chamber within the reactor (44) between the first and second ends (Alano, Figures 3-4). 
However, Alano does not disclose that the reactor outlet comprises a plurality of openings that are circumferentially spaced apart from each other about the injection axis, and wherein the second end comprises a bowl portion. 
Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng above) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng above) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng above) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, Translation, Page 1, Last Paragraph, annotated Figure 4 of Cheng above). [The second end (D, annotated Figure 4 above) is in contact with the inner wall of the mixer body (3) and therefore forms a bowl portion with a plurality of outlet openings (H) (Cheng, annotated Figure 4 above).]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano such that the reactor outlet comprises a plurality of openings that are circumferentially spaced apart from each other about the injection axis, and wherein the second end comprises a bowl portion as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

8.	Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moulieres et al., US 10,287,948, in view of Cheng, CN 106523092 A.

Regarding Claim 4
Moulieres discloses the system as rejected in Claims 1-2 above. Moulieres further discloses that the reactor inlet (at (170)) defines an injection axis (A3), and wherein the reactor (128, 142) has a first end at the reactor inlet (at (170)) and extends along the injection axis (A3) to a second end (at (180)) to define an open mixing chamber within the reactor (128, 142) between the first and second ends (Moulieres, Figures 9-13). 
However, Moulieres does not disclose that the reactor outlet comprises a plurality of openings that are circumferentially spaced apart from each other about the injection axis, and wherein the second end comprises a bowl portion. 
Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng below) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng below) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng below) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, Translation, Page 1, Last Paragraph, annotated Figure 4 of Cheng below). [The second end (D, annotated Figure 4 below) is in contact with the inner wall of the mixer body (3) and therefore forms a bowl portion with a plurality of outlet openings (H) (Cheng, annotated Figure 4 below).]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moulieres such that the reactor outlet comprises a plurality of openings that are circumferentially spaced apart from each other about the injection axis, and wherein the second end comprises a bowl portion as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

    PNG
    media_image1.png
    495
    555
    media_image1.png
    Greyscale

Figure 3: Annotated Figure 4 of Cheng

Regarding Claim 16
Moulieres discloses the system as rejected in Claims 1-2 above. Moulieres further discloses that the reactor inlet (at (170)) defines an injection axis (A3), and wherein the reactor (128, 142) has a first end at the reactor inlet (at (170)) and extends along the injection axis (A3) to a second end (at (180)) to define an open mixing chamber within the reactor (128, 142) between the first and second ends (Moulieres, Figures 9-13). 
However, Alano does not disclose that the reactor outlet comprises a plurality of openings that are circumferentially spaced apart from each other about the injection axis, and wherein the second end comprises a bowl portion. 
Cheng teaches a reagent mixer comprising a mixer body (3) and a swirl unit including a reactor (5, 6) with a distal end (D, annotated Figure 4 of Cheng above) that is closed to block flow of the exhaust gases along the doser axis (Dx, annotated Figure 4 of Cheng above) past the distal end (D) and is formed to include a plurality of outlet holes (H, annotated Figure 4 of Cheng above) arranged circumferentially around the doser axis (Dx) and configured to discharge the exhaust gases from the swirl chamber (5) into the exhaust passageway in a plurality of directions radially away from the doser axis (Dx) (Cheng, Translation, Page 1, Last Paragraph, annotated Figure 4 of Cheng above). [The second end (D, annotated Figure 4 above) is in contact with the inner wall of the mixer body (3) and therefore forms a bowl portion with a plurality of outlet openings (H) (Cheng, annotated Figure 4 above).]
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Moulieres such that the reactor outlet comprises a plurality of openings that are circumferentially spaced apart from each other about the injection axis, and wherein the second end comprises a bowl portion as is taught by Cheng as being well known in the art, in order to provide a more fully mixed mixture of exhaust gas and injected fluid to enhance the exhaust gas treatment process (Cheng, Translation, Page 1, Last Paragraph). 

9.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alano et al., US 2020/0269189, in view of Cheng, CN 106523092 A, and further in view of Alano et al., US 2017/0082007 (hereafter referred to as Alano II).

Regarding Claim 5
Alano and Cheng teach the system as rejected in Claims 1-2 and 4 above. Cheng further teaches that the bowl portion comprises a solid surface that faces the reactor inlet. [The second end (D, annotated Figure 4 above) is in contact with the inner wall of the mixer body (3) and therefore forms a bowl portion with a plurality of outlet openings (H) (Cheng, annotated Figure 4 above).]
 However, Alano and Cheng do not teach that the reactor comprises a conical shape having a larger cross-section at the second end than at the first end.
Alano II teaches a mixer and doser cone assembly in which a reactor (58) comprises a conical shape having a larger cross-section at a second end (62) than at the first end (56) (Alano II, [0024]-[0026], Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Alano/Cheng such that the reactor comprises a conical shape having a larger cross-section at the second end than at the first end as is taught by Alano II as being well known in the art. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to substitute a conical shape for the existing reactor shape. 

Allowable Subject Matter
10.	Claims 8-9, 12-13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

11.	The following is a statement of reasons for the indication of allowable subject matter:
In the mixer assembly of Claims 8, 12, and 17, the inclusion of:
“the flow diverter comprises a solid bracket having a base wall that faces an external end face of the bowl portion and a side wall that extends from a periphery of the base wall in a direction toward the plurality of openings that form the reactor outlet” was not found. 

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Tucker et al. (US 11,230,958) – Injector Spray protector
- Kurpejovic et al. (US 11,208,935) – Mixer 
- Cvelbar et al. (US 11,193,412) – Mixer with reactor and baffles
- Moulieres et al. (US 10,287,948) – Mixer for Exhaust gas system

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746